Case 2:20-cv-10536-JVS-JEM Document 39 Filed 11/25/20 Page 1 of 6 Page ID #:646



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 10   3M COMPANY,                               Case No. 2:20-cv-10536 JVS (JEMx)
 11                   Plaintiff,                ORDER GRANTING
 12            vs.                              PLAINTIFF’S EX PARTE
                                                APPLICATION FOR:
 13   PAYLESSBEAUTY,
 14                                             (1) TEMPORARY
                      Defendant.                RESTRAINING ORDER;
 15
                                                (2) ORDER TO SHOW CAUSE
 16                                             RE: PRELIMINARY
                                                INJUNCTION;
 17
 18                                             AND
 19                                             (3) EXPEDITED DISCOVERY
 20                                             _____________
 21
 22
 23
 24
 25
 26
 27
 28
                                            1                      Case No. 2:20-cv-10536 JVS (JEMx)
                                                       ORDER GRANTING PLTF’S EX PARTE APP. FOR
                                                           TEMPORARY RESTRAINING ORDER, ETC.
      115932775\V-1
Case 2:20-cv-10536-JVS-JEM Document 39 Filed 11/25/20 Page 2 of 6 Page ID #:647



  1           This Court, having considered the Ex Parte Motion by Plaintiff 3M Company
  2   for a temporary restraining order including temporary asset restraint and expedited
  3   discovery and for good cause shown, it is hereby:
  4           ORDERED that the Motion shall be, and hereby is, granted; and it is further
  5           ORDERED, as sufficient cause has been shown, that Defendant, its officers,
  6   directors, employees, agents, subsidiaries, distributors, and all persons in active
  7   concert or participation with any Defendant having notice of this Order are hereby
  8   restrained as follows:
  9               1. Defendant, its agents, servants, employees, officers and all persons and

 10                   entities in active concert and participation with it are enjoined from
 11                   using the 3M Marks—or any reproductions, counterfeit copies or
 12                   colorable imitations thereof in any manner, as well as any other mark(s)
 13                   confusingly similar thereto—for, on, and/or in connection with the
 14                   manufacture, distribution, advertising, promoting, offering for sale,
 15                   and/or sale of any goods that do not constitute genuine 3M product, or
 16                   is not authorized by 3M to be sold in connection with the 3M Marks,
 17                   including, without limitation, 3M-branded N95 respirators;
 18               2. Defendant, its agents, servants, employees, officers and all persons and

 19                   entities in active concert and participation with it are further enjoined
 20                   from the following during the pendency of this action, or until further
 21                   order of the Court:
 22                      a. passing off, inducing, or enabling others to sell or pass off any
 23                         product as a genuine 3M product that is not produced under the
 24                         authorization, control, or supervision of 3M and approved by 3M
 25                         for sale under the 3M Marks;
 26                      b. committing any acts calculated to cause consumers to believe
 27                         that Defendant’s counterfeit 3M products are sold under the
 28
                                                    2                      Case No. 2:20-cv-10536 JVS (JEMx)
                                                               ORDER GRANTING PLTF’S EX PARTE APP. FOR
                                                                   TEMPORARY RESTRAINING ORDER, ETC.
      115932775\V-1
Case 2:20-cv-10536-JVS-JEM Document 39 Filed 11/25/20 Page 3 of 6 Page ID #:648



  1                       authorization, control or supervision of 3M, or are sponsored by,
  2                       approved by, or otherwise connected with 3M;
  3                    c. secreting, concealing, destroying, altering, selling, transferring
  4                       or otherwise disposing of any inventory of counterfeit 3M
  5                       products in Defendant’s possession, custody or control;
  6                    d. secreting, concealing, destroying, altering, selling, transferring
  7                       or otherwise disposing of any computer files, data, business
  8                       records, documents or any other records or evidence relating to
  9                       Defendant’s user accounts, eBay accounts, or any money,
 10                       securities or other property or assets of Defendant relating to the
 11                       manufacture, importation, exportation, advertising, marketing,
 12                       promotion, distribution, display, offering for sale and/or sale of
 13                       counterfeit 3M products, including 3M N95 respirators or other
 14                       3M PPE;
 15                    e. effecting assignments or transfers, forming new entities or
 16                       associations, or creating and/or utilizing any other seller
 17                       platform, account, or any other means of importation,
 18                       exportation, advertising, marketing, promotion, distribution,
 19                       display, offering for sale and/or sale of counterfeit 3M products
 20                       for the purposes of circumventing or otherwise avoiding the
 21                       prohibitions set forth in this Order;
 22                    f. transferring ownership of or otherwise deleting or disabling the
 23                       “paylessbeauty” eBay storefront or account.
 24           ORDERED that upon receipt of notice of this Order, eBay, PayPal or other
 25   financial institutions identified as affiliated with Defendant’s eBay storefront shall
 26   (i) immediately identify all financial accounts associated with the Internet based e-
 27   commerce stores operating under the “paylessbeauty” identification as well as any
 28   other accounts of the same customer(s); (ii) identify all other accounts which transfer
                                                  3                       Case No. 2:20-cv-10536 JVS (JEMx)
                                                              ORDER GRANTING PLTF’S EX PARTE APP. FOR
                                                                  TEMPORARY RESTRAINING ORDER, ETC.
      115932775\V-1
Case 2:20-cv-10536-JVS-JEM Document 39 Filed 11/25/20 Page 4 of 6 Page ID #:649



  1   funds into the same financial institution accounts, and/or any of the other financial
  2   accounts subject to this Order; and (iii) restrain the transfer of all funds held or
  3   received for their benefit or to be transferred into their respective financial accounts,
  4   and any other financial accounts tied thereto; and (iv) immediately divert those
  5   restrained funds to a holding account for the trust of the Court, until further ordered
  6   by this Court. Within fourteen days of receiving this Order, eBay, PayPal or any
  7   payment processor which has restrained funds pursuant to this Order shall provide
  8   Plaintiff’s counsel with data sufficient to determine (i) an accounting of the total
  9   funds restrained and identifies the financial accounts which the restrained funds are
 10   related to, and (ii) the account transactions related to all funds transmitted into the
 11   financial accounts which have been restrained.
 12           Any Defendant, eBay, PayPal or other financial institution account holder
 13   subject to this Order may petition the Court to modify the asset restraint set out in
 14   this Order as justice may require.
 15           This Order shall remain in effect until the date for the hearing to show cause
 16   why a preliminary injunction should not be issued as set forth below, or until such
 17   further dates as set by the Court or stipulated by the parties.
 18
 19           II. Order to Show Cause Why a Preliminary Injunction Should Not Issue
 20   and Order of Notice
 21           Defendants are hereby ORDERED to show cause before this Court in the
 22   United States District Court for the Central District of California, 411 W. 4th Street,
 23   Santa Ana, CA 92701, Courtroom, on the 12th day of December, 2020, at 9:00 a.m.,
 24   or at such other time that this Court deems appropriate, why a preliminary injunction,
 25   pursuant to FRCP 65(a), should not issue. Proof of service shall be filed no later
 26   than noon December 1, 2020. Opposition shall be filed and served (via email or
 27   ECMF) not later than December 3, 2020. Any reply shall be filed and served (via
 28   email or ECMF) not later than noon December 7, 2020.
                                                   4                      Case No. 2:20-cv-10536 JVS (JEMx)
                                                              ORDER GRANTING PLTF’S EX PARTE APP. FOR
                                                                  TEMPORARY RESTRAINING ORDER, ETC.
      115932775\V-1
Case 2:20-cv-10536-JVS-JEM Document 39 Filed 11/25/20 Page 5 of 6 Page ID #:650



  1           III. Order Authorizing Expedited Discovery
  2           It is further ORDERED, as sufficient cause has been shown, that Plaintiff may
  3   immediately serve limited discovery on Defendant sufficient to discover the
  4   existence and location of any additional counterfeit 3M products offered by
  5   Defendant and the existence of any additional online seller identities operated by
  6   Defendant. Plaintiff may propound interrogatories pursuant to Rules 26 and 33 of
  7   the Federal Rules of Civil Procedure, and Defendant and persons in active concert
  8   or participation with it, who receive actual notice of this Order, shall provide written
  9   responses under oath to such interrogatories within 14 days of service to Plaintiff or
 10   Plaintiff’s counsel.
 11           Plaintiff may serve requests for the production of documents pursuant to
 12   FRCP 26 and 34, and Defendant and persons in active concert or participation with
 13   it, who receive actual notice of this Order, shall provide written responses and
 14   produce documents responsive to such requests within 14 days of service to Plaintiff
 15   or Plaintiff’s counsel.
 16           IT IS FURTHER ORDERED, as sufficient cause has been shown, that:
 17           Within 14 days of receiving actual notice of this Order, eBay, PayPal and any
 18   payment processors utilized by Defendant shall provide to Plaintiff’s counsel all
 19   documents and records in their possession custody, or control, relating to
 20   Defendant’s accounts, including but not limited to documents and records relating
 21   to:
 22                any account details, including, without limitation, identifying
 23                   information and account numbers for all accounts or storefronts the
 24                   Defendant currently maintain or have previously owned or maintained;
 25                the identities, location and contact information, including any and all
 26                   email addresses for Defendant;
 27
 28
                                                  5                       Case No. 2:20-cv-10536 JVS (JEMx)
                                                              ORDER GRANTING PLTF’S EX PARTE APP. FOR
                                                                  TEMPORARY RESTRAINING ORDER, ETC.
      115932775\V-1
Case 2:20-cv-10536-JVS-JEM Document 39 Filed 11/25/20 Page 6 of 6 Page ID #:651



  1                the Defendant’s methods of payment, methods for accepting payment
  2                   and any financial information including but not limited to information
  3                   associated with defendant’s user accounts and storefronts; and
  4                a full accounting of Defendant’s sales history and listing history under
  5                   such accounts.
  6
  7           IV. Security Bond
  8           IT IS FURTHER ORDERED that:
  9           3M shall place security (corporate surety bond, cash, certified check, or
 10   attorney’s check) in the amount of Fifteen Thousand Dollars with the Court, which
 11   amount is determined adequate for the payment of any damages any person may be
 12   entitled to recover as a result of an improper or wrongful restraint ordered hereunder.
 13
 14           SO ORDERED.
 15
 16           Signed this 25th day of November, 2020, 2:00 p.m.
 17
 18
 19
 20
                                                       United States District Judge
 21
 22
 23
 24
 25
 26
 27
 28
                                                   6                       Case No. 2:20-cv-10536 JVS (JEMx)
                                                               ORDER GRANTING PLTF’S EX PARTE APP. FOR
                                                                   TEMPORARY RESTRAINING ORDER, ETC.
      115932775\V-1
